ORDER
PER CURIAM.
On January 19, 1993, the Court affirmed the January 18, 1991, decision of the Board of Veterans’ Appeals (Board) which denied the appellant’s claim for service connection for neutropenia as secondary to exposure to ionizing radiation under the provisions of 38 U.S.C. § 1112(c) (formerly § 312(c)) and denied direct service connection based upon radiation exposure during service under 38 U.S.C. § 1110 (formerly § 310).
On September 1, 1994, the United States Court of Appeals for the Federal Circuit reversed the decision of the Court and remanded this matter to give the appellant “an opportunity to prove that his neutropenia or leukopenia was incurred in or aggravated by his service” under the provisions of 38 U.S.C. *194§ 1110 and 38 C.F.R. § 3.303(d). Combee v. Brown, 34 F.3d 1039, 1045 (Fed.Cir.1994). On November 7, 1994, mandate issued in the Court of Appeals for the Federal Circuit case.
On consideration of the foregoing, it is
ORDERED that the Board’s January 18, 1991, decision is REVERSED and this matter is REMANDED to the Board for further adjudication in accordance with the September 1, 1994, decision of the Court of Appeals for the Federal Circuit.